United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      January 29, 2007

                                                                Charles R. Fulbruge III
                               No. 06-30355                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CORNELL WILLIAMS, also known as Carnell Williams,

                                         Defendant-Appellant.


                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                           No. 2:05-CR-97-1
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Cornell Williams appeals his sentence for possession of a

firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).    He contends that his non-guideline sentence is un-

reasonable because it is based on improper factors.           Specifically,

he argues that the upward deviation amounts to a disagreement with

Sentencing Commission policy because it assigns different weight to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30355
                                -2-

factors incorporated in the guidelines from that prescribed by the

Commission.

     The record does not reflect that the district court disagreed

with Sentencing Commission policy as to the weight to be afforded

prior convictions or as to whether evasive conduct justifies an

obstruction-of-justice enhancement.   The court considered the ap-

plicable guideline range and decided to deviate upwardly from that

range based on its consideration of individualized and proper

18 U.S.C. § 3553(a) factors, including the nature and circumstances

of the instant offense and Williams’s history and characteristics.

     Therefore, the non-guideline sentence is not unreasonable.

See United States v. Tzep-Mejia, 461 F.3d 522, 528 (5th Cir. 2006).

Accordingly, the judgment is AFFIRMED.